              Case 2:20-cv-00790-MPK Document 1 Filed 05/29/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 TIFFANY SCHOMER,                                 )     C.A. No. 2:20-cv-790
                                                  )
                        Plaintiff,                )
                                                  )
          v.                                      )     Jury Trial Demanded
                                                  )
 WESTMORELAND COUNTY,                             )
                                                  )
                        Defendants.               )


                                COMPLAINT IN CIVIL ACTION
         AND NOW COMES Plaintiff TIFFANY SCHOMER, by and through her attorneys,

MARGARET S. COLEMAN and the LAW OFFICES OF TIMOTHY P. O’BRIEN and

submits the following Complaint in Civil Action, and in support thereof avers as follows:

   I)          INTRODUCTION

         1.      This Complaint alleges that Defendant Westmoreland County violated

Plaintiff Tiffany Schomer’s right to be free from discrimination based on her disability.

Specifically, Westmoreland County failed to reasonably accommodate Ms. Schomer’s

disability, multiple sclerosis, by refusing to transfer her to an open and available position

for which she was qualified and/or by failing to engage in an interactive process to identify

an alternative accommodation.

   II)         JURISDICTION

         2.      The jurisdiction of this Court is invoked pursuant to 28 USC §§ 451, 1331,

1343 and 1345, and upon the doctrine of pendant and/or supplemental jurisdiction over

any state law claims.
               Case 2:20-cv-00790-MPK Document 1 Filed 05/29/20 Page 2 of 7




          3.      All of the violations of Plaintiff’s rights alleged herein occurred within the

Western District of Pennsylvania. Venue is, therefore, properly in the Western District of

Pennsylvania under 28 U.S.C. § 1291(B).

   III)         PARTIES

          4.      Plaintiff Tiffany Schomer is an adult individual who resides in Westmoreland

County, Pennsylvania.

          5.      Defendant Westmoreland County is county of the third class located in the

Commonwealth of Pennsylvania.

          6.      At all times relevant hereto, Defendant Westmoreland County was an

“employer” as that term has been defined by the applicable statutes and acted by and

through its duly authorized agents, assignees and/or employees, who were then and

there acting within the course and scope of their employment.

   IV)          FACTS

          7.      Plaintiff Tiffany Schomer was employed by Defendant Westmoreland

County from January of 2012 until the County terminated her employment on March 5,

2019.

          8.      In 2013 Ms. Schomer was diagnosed with multiple sclerosis.

          9.      Ms. Schomer’s multiple sclerosis significantly impairs one or more of her

major life activities.

          10.     At the time of her diagnosis, Ms. Schomer was a manager in the Recorder

of Deeds office.          She was able to perform her duties in this position without

accommodation.
          Case 2:20-cv-00790-MPK Document 1 Filed 05/29/20 Page 3 of 7




       11.    In January 2016, Ms. Schomer left the Recorder of Deeds office and began

working as a Clerk in the Sheriff’s Office.

       12.    Ms. Schomer’s supervisors in the Sheriff’s Office were aware of her

disability when she began her employment there.

       13.    Despite her disability, Ms. Schomer satisfactorily performed her duties as a

Sheriff’s Office Clerk.

       14.    In August of 2018, Defendant promoted Ms. Schomer to the position of

Assistant Office Manager in the Sheriff’s Office.

       15.    This position involved significantly more responsibility than her previous

position. In addition, because the Office Manager position was vacant, Ms. Schomer was

required to perform the duties of both Office Manager and the Assistant Office Manager.

       16.    Because of symptoms related to her disability, Ms. Schomer struggled to

perform of some of the duties of her new position.

       17.    In October of 2018 Defendant met with Ms. Schomer to discuss her

performance issues. During the first such meeting Ms. Schomer explained to Defendant

that she was “struggling health-wise.” Defendant suggested that she accept a demotion

to her previous position as a Clerk. Ms. Schomer declined the demotion because she

believed that she would be able to perform the Assistant Office Manager position with

time and additional training.

       18.    In or about December of 2018, Defendant hired an Office Manager. The

Office Manager was not trained to perform many of her duties, so Ms. Schomer continued

to perform these duties.
          Case 2:20-cv-00790-MPK Document 1 Filed 05/29/20 Page 4 of 7




        19.    Ms. Schomer often informed the new Office Manager that she was suffering

from symptoms related to her disability while at work.

        20.    Defendant held multiple meetings with Ms. Schomer regarding her

performance issues.

        21.    On or about February 15, 2019, Defendant held a meeting with Ms.

Schomer at which it alleged that Ms. Schomer had used County resources for partisan

political purposes.   Defendant suspended Ms. Schomer while it investigated these

allegations.

        22.    Defendant’s investigation revealed that, on one occasion, Ms. Schomer had

used a county phone to check on the status of a campaign poster for a political candidate.

This call was made while she was off-duty.

        23.    On March 5, 2019 Defendant held another meeting with Ms. Schomer at

which it informed her that it was terminating her employment. Although Defendant briefly

referenced the results of its investigation, the primary reason it gave for her termination

was her performance.        Ms. Schomer had never previously been informed that

Westmoreland County was considering terminating her employment.

        24.    At the March 5, 2019 meeting Ms. Schomer clearly explained to Defendant

that her performance issues were the result of symptoms related to her disability. She

requested that rather than terminate her employment, Defendant demote her to into the

Clerk position at which she had previously excelled.

        25.    Two Sheriff’s Office Clerk positions were open and available as of March 5,

2019.

        26.    Defendant refused to consider her request and terminated her employment.
          Case 2:20-cv-00790-MPK Document 1 Filed 05/29/20 Page 5 of 7




        27.     Following her termination, Defendant filled the open and available Clerk

positions.

        28.     On information and belief, there were other open and available positions in

Westmoreland County for which Ms. Schomer was qualified and into which she could

have been transferred.

        29.     On information and belief, the allegations of improper use of county

resources for political purposes were a pretext to justify terminating Ms. Schomer’s

employment because of her disability and/or to avoid providing her a reasonable

accommodation.

        30.     Although Defendant was aware that Ms. Schomer’s disability was

interfering with her ability to perform her job duties as early as October of 2018, it did not

engage in any interactive process with Ms. Schomer to identify a reasonable

accommodation of her disability.

        31.     On information and belief, had Defendant engaged in an interactive process

with Ms. Schomer, a reasonable accommodation would have been identified.

   V)         EXHAUSTION OF ADMINISTRATIVE REMEDIES

        32.     Prior to filing this lawsuit, Ms. Schomer exhausted all necessary

administrative procedures by filing appropriate charges with the Equal Employment

Opportunity Commission (EEOC) and/or Pennsylvania Human Relations Commission

(PHRC). A copy of the charge of discrimination filed on behalf of Ms. Gambardella is

attached hereto as Exhibit 1 and made a part hereof.

        33.     On March 2, 2020, the EEOC issued a Dismissal and Notice of Right to

Sue. Attached as Exhibit 2.
           Case 2:20-cv-00790-MPK Document 1 Filed 05/29/20 Page 6 of 7




   VI)         CLAIMS

         34.     As a result of Defendant’s conduct, as hereinbefore described, Ms.

Schomer has been denied her right to reasonable accommodation of her disability and/or

to be free from discrimination based on her disability, as protected by the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. § 12101, et seq.

         35.     As a result of Defendant’s conduct, as hereinbefore described, Ms.

Schomer has been denied her right to reasonable accommodation of her disability

and/or to be free from discrimination based on her disability, as protected by the

Pennsylvania Human Relations Act, 43 P.S. §§ 951, et seq.

         36.     As a result of Defendant’s conduct, as hereinbefore described, Ms.

Schomer has suffered lost wages, benefits, and other remuneration.

         37.     As a result of Defendant’s conduct, as hereinbefore described, Ms.

Schomer has suffered embarrassment, humiliation, and emotional distress.

         38.     Defendant’s conduct, as hereinbefore described, was willful, outrageous,

and/or performed in reckless disregard of Ms. Schomer’s federally protected rights.

         WHEREFORE, the Plaintiff requests that this Honorable Court enter judgment in

her favor for compensatory and/or punitive damages and such other relief as is

appropriate and equitable under the circumstances and award her costs and attorney’s

fees incident to the successful completion of this litigation.
Case 2:20-cv-00790-MPK Document 1 Filed 05/29/20 Page 7 of 7




                           Respectfully submitted,

                           /s/ Margaret S. Coleman
                           PA ID# 200975

                           Law Office of Timothy P. O’Brien
                           2103 Investment Building
                           239 Fourth Avenue
                           Pittsburgh, PA 15222
                           (412) 232-4400

                           Attorney for Plaintiff
